Citation Nr: 0637397	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-25 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip condition.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The file was originally before the RO in 
Columbia, South Carolina.  The veteran currently lives in 
Georgia.      

The veteran requested a Travel Board hearing in his July 2004 
substantive appeal.  However, he failed to report for the 
hearing scheduled in September 2006.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006).

In addition, the veteran submitted a notice of disagreement 
with the RO's February 2002 rating decision that denied 
service connection for a right shoulder condition.  However, 
the veteran did not perfect his appeal by providing a timely 
VA Form 9, Appeal to Board of Veterans' Appeals, or other 
substantive appeal, after the RO issued its May 2004 
statement of the case (SOC).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2006).  Therefore, this issue is 
not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with regard to notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA must also ask the claimant 
to provide any evidence in his possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  Such notice is absent in 
the September 2001 VCAA letter.  The RO must include this 
statement with VCAA notice.  

Second, a remand is required for a VA examination and 
opinion.  In this regard, under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(i).  

In this case, the veteran asserts that he has a current right 
hip condition attributed to an in-service injury sustained 
during obstacle course training in November 1994.    Service 
medical record (SMRs) document treatment for a right hip 
condition throughout service after a November 1994 obstacle 
course accident.   Specifically, the veteran sought treatment 
and was put on a restrictive profile on occasions from 
November 1994 through September 2000 due to chronic right hip 
pain.  Diagnoses confirmed by February 1996 and September 
1999 X-rays include right hip degenerative joint disease 
(DJD), right hip abductor strain, and right hip bursitis.  
Upon discharge, a September 2000 retirement examination 
recorded right hip DJD.  

Shortly after service, the veteran underwent a QTC medical 
examination in October 2001.  Based on X-rays and objective 
observations, the examiner concluded that the veteran did not 
have any current right hip condition.  However, the examiner 
did not have access to the claims folder and did not review 
SMRs reflecting treatment for a right hip condition during 
service.  Thus, this medical opinion appears incomplete, 
lacking review of the relevant evidence of record.  

Based on the conflicting evidence in this case regarding the 
existence of the right hip disorder at issue, and the Court's 
recent decision in McLendon, it appears that a remand for a 
VA examination and opinion is required to determine the 
nature and etiology of any of any current right hip 
condition.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that asked the veteran to 
provide any evidence in his 
possession that pertains to the 
claim.  In this regard, the notice 
must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  

2.	The RO should arrange for the veteran 
to be scheduled for a VA examination 
to determine the nature and etiology 
of any current right hip condition.  
The examination should comply with 
AMIE protocols for the appropriate 
examination.  The examiner should be 
(if possible) a physician who has not 
previously examined the veteran.  The 
veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should 
include any test or study deemed 
necessary by the examiner.  The 
claims folder must be made available 
for review for the examination and 
the examination report must state 
whether such review was accomplished.  

      Based on a comprehensive review 
of the claims folder, as well as a 
current physical examination of the 
veteran, the examiner is asked to 
provide a diagnosis for any right hip 
condition (if any) present.  The 
examiner should provide an opinion as 
to whether it is at least as likely 
as not (a 50 percent probability) 
that any current right hip condition 
(if any) is related to the veteran's 
period of active duty service from 
September 1972 to January 2001.  In 
making this determination, the 
examiner should specifically review 
and comment upon SMRs documenting 
extensive treatment throughout 
service for right hip DJD, right hip 
bursitis, and right hip abductor 
strain from November 1994 through 
September 2000.  The examiner should 
also consider and comment upon 
February 1996 and September 1999 X-
rays that indicate right hip DJD.  
Finally, the examiner should also 
review the report of the October 2001 
QTC examiner who indicated no right 
hip condition currently exists.  

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
include a complete explanation with 
his or her opinion, based on findings 
on examination and information 
obtained from review of the record.  
If the examiner is unable to provide 
the requested opinion, the 
examination report should so state.

3.	After ensuring proper completion of 
this development, the RO should 
readjudicate the right hip issue on 
appeal, considering any new evidence 
secured.  If the disposition remains 
unfavorable, the RO should furnish 
the veteran a supplemental statement 
of the case (SSOC) and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


